DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 09/12/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
The 35 U.S.C. 112(b), pre-AIA  second paragraph, rejection of claim 13 is withdrawn in view of the amendment.
Applicant argues, page 7 of the remarks, “[nothing] in paragraph [0042] or Figure 3 teaches or suggests initializing a OTP security storage device as required by claim 1. To the contrary, Ducharme discloses in paragraph [0026] that storage component 130, which comprises OTP storage locations 124-126, stores security values related to encryption/decryption, and is not used as a data storage device, such as a solid-state drive (SSD) or hard disk drive (HDD) as described in the present application.”
The Examiner respectfully disagrees. Applicant’s above argument is responded to in two parts below.
First, referring to FIG. 3 of Ducharme, storage state 302 illustrates the value initially stored in the secure OTP storage location 126, para 0042 and FIG. 3. The storage component 130, which comprises OTP storage locations 124, 125, and 126, can be, for example, an OTPROM (One Time Programmable Read Only Memory), paragraph [0026]. Thus, OTP storage component 130 is a storage device and it is initialized to a specific value.
Second, in the preceding first part, it has been established that OTP storage component 130 is a storage device since it can be, for example, OTPROM. Applicant argued above that Ducharme’s OTP storage device 130 is not a data storage device in the same way as Applicant’s specification describes. The claim merely requires “OTP security storage device”. It appears that Applicant is importing features from the specification that are not claimed. In fact, the claim is broader than the specification. The broadest reasonable interpretation (BRI) is that the claimed “OTP security storage device” may be integrated in a data storage device or it may be separate from a data storage device.
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004). See MPEP 2111.01.II.
Applicant argues, page 8 of the remarks, “nothing in Ducharme teaches or suggests that re-invoking security privileges (i.e., setting the OTP security device to security ode) would generate a locking encryption key to the one or more mass storage systems (e.g., hard drives, optical drives, etc.), as required by claim 1.”
The Examiner respectfully submits that claim 1 in any way does not require “generate a locking encryption key”. Again, it is submitted that Applicant is importing features from the specification that are not in the claims. See MPEP 2111.01.II for guidance. 
In view of the foregoing remarks, independent claims 1, 10, and 18 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ducharme US 2007/0174621.
As per independent claim 1, Ducharme teaches An Information Handling System (IHS) (FIG. 1 is an exemplary multimedia system 100, para 0021 and FIG. 1), comprising:
a processor (System 100 depicted in FIG. 1 may include a multimedia processor implemented as a single integrated circuit, such as a system-on-a-chip (SOC), para 0021 and FIG. 1);
a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution (Some or all of the functionality of the system 100 may be implemented as software instructions executed by a processor, para 0021 and FIG. 1), cause the IHS to:
initialize a one-time programmable (OTP) security storage device (Referring to FIG. 3, storage state 302 illustrates the value initially stored in the secure OTP storage location 126, para 0042 and FIG. 3);
transmit a command to the OTP security storage device, wherein the OTP security device is configured to be set in security or non-security mode in response to the command (In the event that a user would like to re-invoke security privileges, a security module 112 or, alternately a user of the system 100 can transmit a request for a new security certificate that is compatible with a modified security value to a certificate authority or other entity via, e.g., an email, a short messaging service (SMS) message, an FTP transfer, etc. Security privileges may be re-invoked up to a maximum number of times, para 0033 and FIG. 2), and wherein the OTP security storage device is configured to deny or ignore any subsequent command to set the OTP security storage device in a security mode or a non-security mode (Security privileges may be re-invoked up to a maximum number of times, para 0033 and FIG. 2. As can be seen in FIG. 2, if there are no remaining re-invocations, then in step 206, security re-invocations may be permanently disabled, for example, by blowing fuses, para 0033 and FIG. 2. Therefore, if the number of re-invocations is set to one (1), then any subsequent re-invocation request would be ignored or denied).
As per dependent claim 2, Ducharme discloses the system of claim 1. Ducharme teaches wherein to deny or ignore any subsequent command, the OTP security storage device is configured with a secure memory area reserved to store information about whether the OTP security storage device is in the security mode or the non-security mode (Referring to FIG. 3, the OTP storage location 126 has eight bit positions (bits [7:0]), where bits [7:6] are used as control bits to disable an encryption processing feature and a decoding feature, respectively, when changed to a value of ‘1’. Bits [5:4] are used to as revocation bits that are transitioned in response to revocation stimuli, para 0042 and FIG. 3).
As per dependent claim 3, Ducharme discloses the system of claim 2. Ducharme teaches wherein the secure memory area is not directly accessible by the processor (As can be seen in FIG. 1, read and write access to the storage component 130 (which includes OTP storage location 126) is provided by read/write control module 122, para 0026 and FIGS. 1 and 3).
As per dependent claim 4, Ducharme discloses the system of claim 1. Ducharme teaches wherein to deny or ignore any subsequent command, the OTP security storage device is configured with one-time fusible link (Security privileges may be re-invoked up to a maximum number of times, para 0033 and FIG. 2. As can be seen in FIG. 2, if there are no remaining re-invocations, then in step 206, security re-invocations may be permanently disabled, for example, by blowing fuses, para 0033 and FIG. 2. Therefore, if the number of re-invocations is set to one (1), then any subsequent re-invocation request would be ignored or denied).
As per dependent claim 6, Ducharme discloses the system of claim 1. Ducharme teaches wherein the OTP security storage device is configured to exclude at least one security instruction from a list of processable instructions in response to the command setting the OTP security storage device in the non-security mode (Security privileges may be re-invoked up to a maximum number of times, para 0033 and FIG. 2. As can be seen in FIG. 2, if there are no remaining re-invocations, then in step 206, security re-invocations may be permanently disabled, for example, by blowing fuses associated with the processing features, by permanently overwriting some or all of the security values, or by permanently setting one or more control bits that are used to control access to the processing features, para 0033 and FIG. 2).
As per dependent claim 7, Ducharme discloses the system of claim 1. Ducharme teaches wherein the command comprises an instruction to change a secure identification (SID) personal identification number (PIN) of the OTP security storage device (If there are re-invocation chances remaining, the system revokes the processing features associated with a security certificate by modifying the corresponding security value so that the modified security value is incompatible with the security certificate (e.g., cannot authenticate the security certificate), para 0038 and FIG. 2. As a result of the incompatibility between the modified security value and the security certificate, the system, or alternately the user, will need to obtain a new security certificate in order to re-enable the disabled processing features. Accordingly, at block 210 a request for a new security certificate that is compatible with the modified security value is sent to a certificate authority. The request may include, for example, a reason for the request, an explanation of why the request should be granted, and the like. Further, the request may include the modified security value so that the certificate authority can bind the new security certificate to the modified security value, para 0039 and FIG. 2), and wherein the OTP security storage device is configured to be set in the security mode in response to the command (Security privileges may be re-invoked up to a maximum number of times, para 0033 and FIG. 2).
As per dependent claim 8, Ducharme discloses the system of claim 1. Ducharme teaches wherein the program instructions, upon execution, further cause the IHS to: transmit a discovery command to the OTP security storage device (In response to a revocation event, an interrupt is generated and OTP state is transmitted to the processing unit 440, para 0050);
in response to the transmission, receive: (a) an indication of whether the OTP security storage device supports the security and non-security modes (OTP state is transmitted to the processing unit 440 including OTP storage 126, para 0050 and FIG. 1), (b) a current programming state of the OTP security storage device (OTP state is transmitted to the processing unit 440 including OTP storage 126, para 0050 and FIG. 1), and (c) a current security state of the OTP security storage device (OTP state is transmitted to the processing unit 440 including OTP storage 126, para 0050 and FIG. 1).
As per dependent claim 9, Ducharme discloses the system of claim 8. Ducharme teaches wherein the program instructions, upon execution, further cause the IHS to, in response to the transmission, receive: (d) an indication of how the OTP security storage device was programmed (OTP state is transmitted to the processing unit 440 including OTP storage 126, para 0050 and FIG. 1).
As per claims 10-13 and 15-16, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 1, 2, 3, 6, and 7.
As per dependent claim 17, this claim is rejected based on arguments provided above for similar rejected dependent claims 8 and 9.
As per claims 18-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 1, and 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme in view of Bhansali et al. US 2012/0254602 (“Bhansali”).
As per dependent claim 5, Ducharme discloses the system of claim 1. Ducharme may not explicitly disclose, but in an analogous art in the same field of endeavor, Bhansali teaches wherein the command comprises an instruction to set the OTP security storage device as a Trusted Computing Group Secure Encrypting Drive (TCG-SED) (A trusted computing group self-encrypting drive (TCG-SED will encrypt and decrypt a hard drive of a person computer using a processor or microcontroller on the SED, paras 0066 and 0080) or as an Instant Secure Erase (ISE) drive (As depicted in FIG. 2, a pre-boot erase functionality 238 implements the SED management software 222 cryptographic erase in a pre-boot region 220. Using the SED management console 300, an Administrator may send an erase command to the pre-boot region 220 of the SED. The erase command wipes out the encryption keys/passwords from the pre-boot region 220 of the SED. Without the passwords, the nominal space 210 of the SED cannot be decrypted, para 0102).
Given the teaching of Bhansali, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Ducharme with “wherein the command comprises an instruction to set the OTP security storage device as a Trusted Computing Group Secure Encrypting Drive (TCG-SED) or as an Instant Secure Erase (ISE) drive”. The motivation would be that the present disclosure provides for additional functionality to improve and enhance user experience of SED technology, para 0086 of Bhansali.
As per dependent claim 14, this claim is rejected based on arguments provided above for similar rejected dependent claim 5. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132